DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1 – 16 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 14, the claim recites the limitation “the baseplate” in lines 3 – 4. There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 – 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moell et al. (US 2012/0249336 A1; hereinafter Moell) in view of Peng (CN 204116416 U; hereinafter Peng).
Regarding Claim 9, Moell discloses a current-transformer structure (Fig. 5, item 18 and para [0044]; device 18 essentially consists of a number of measuring current transformers 14) comprising: 

    PNG
    media_image1.png
    367
    479
    media_image1.png
    Greyscale

a current transformer cover (Fig. 2b, item 26); a current transformer holder (Fig. 2b, item 22) which when connected to the current transformer cover (Fig. 2b, item 26) forms an enclosed space (Fig. 2b, items 22 and 26 forms the enclosed space); 

    PNG
    media_image2.png
    440
    587
    media_image2.png
    Greyscale

a current transformer (Fig. 2b and 6, item 14) positioned within the enclosed space (Fig. 2b, items 22 and 26 forms the enclosed space); and an arc detection antenna (Fig. 6, item 54) and adjacent to the current transformer (Fig. 6, item 14).
But Moell does not specifically teach placed within the enclosed space, wherein leads of the arc detection antenna extend outside the current-transformer structure.
However Peng suggests placed within the enclosed space (Fig. 5, enclosed in meter cover 9 and main body 6), wherein leads of the arc detection antenna (Fig. 5, portion of the antenna 13 is outside the cover 9 and main body 6) extend outside the current-transformer structure (Fig. 5, enclosed in meter cover 9 and main body 6).

    PNG
    media_image3.png
    361
    351
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Moell in view of Peng in order to avoid interference (Peng, para [0020]).
Regarding Claim 10, Moell and Peng disclose the current-transformer structure of claim 9, Peng also suggests wherein the arc detection antenna (Fig. 6, item 54) is affixed to the current transformer cover (Fig. 5, enclosed in meter cover 9) or the current transformer holder (Fig. 5, main body 6).
Regarding Claim 11, Moell and Peng disclose the current-transformer structure of claim 9, Peng also suggests wherein the arc detection antenna (Fig. 6, item 54) is affixed (Fig. 5, by the internal circuit) to the current transformer (Fig. 5, item 3).
Regarding Claim 12, Moell and Peng disclose the current-transformer structure of claim 9. But Moell and Peng do not specifically disclose wherein the arc detection antenna is positioned between the current transformer and the current transformer cover or between the current transformer holder and the current transformer.
However the particular position of the arc detection antenna was held to be an obvious matter of design choice as discussed in MPEP 2144.04 VI.C.

Regarding Claim 13, Moell and Peng disclose the current-transformer structure of claim 9, Moell also suggests further comprising an affixing means configured to affix the transformer cover to the transformer holder, wherein the affixing means comprises a latch (Fig. 2b and para [0010]; the measuring current transformers (14) and the screw fastenings (26) are constructed as fastening tabs (26) with mounting holes, the spacings of which are dimensioned in such a manner that a standards-compliant mounting is possible).
Regarding Claim 14, Moell and Peng disclose the current-transformer structure of claim 9. But Moell and Peng do not specifically disclose wherein the arc detection antenna is positioned at a location within the current-transformer structure and between the current transformer and a portion of the current transformer structure facing an inner side of the baseplate.
However the particular position of the arc detection antenna was held to be an obvious matter of design choice as discussed in MPEP 2144.04 VI.C.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Moell and Peng wherein the arc detection antenna is positioned between the current transformer and the current transformer cover or between the current transformer holder and the current transformer because rearrangement of parts as the particular position of the arc detection antenna was held to be an obvious matter of design choice as discussed in MPEP 2144.04 VI.C.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moell in view of Peng, and further in view of Kearl (US 2016/0010442 A1; hereinafter Kearl).
Regarding Claim 16, Moell and Peng disclose the current-transformer structure of claim 9. But Moell and Peng do not specifically teach wherein the arc detection antenna is a loop antenna.
However Kearl suggests wherein the arc detection antenna is a loop antenna (para [0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Moell and Peng in view of Kearl because the use of loop antenna and arc detector are modifications which take in consideration the changes in temperature when the antenna is subject to thermal expansion (Kearl, para [0058]).

Allowable Subject Matter
Claims 1 – 8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the prior art of record does not teach claimed limitation: “a baseplate assembly comprising: an electrical conductor connecting two meter blades, each of the meter blades
configured to be positioned in a corresponding socket jaw of the meter socket to electrically connect the electric meter to the meter socket” in combination with all other claimed limitations of claim 1.
Claims 2 – 8 are allowed for depending on claim 1.

Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 15, the prior art of record does not teach claimed limitation: “wherein the leads of the arc detection antenna are extended outside the current-transformer structure through one or more openings on the current transformer holder or the current transformer cover; leads of the current transformer are extended outside the current-transformer structure through the same one or more openings; and the leads of the arc detection antenna and the leads of the current transformer are isolated from each other” in combination with all other claimed limitations of claim 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kraus et al. (US 2019/0120885 A1) suggests a fault detection system of a utility meter for measuring electrical energy (see claim 1).
Cook (US 2018/0246150 A1) teaches an energy metering system comprising: (a) a plurality of current sensors (see claim 1).
Whestphal (US 2,652,521) discloses that although the arc itself is shielded by the metal walls of the heater itself and the transformer is enclosed in a metal case which also performs a shielding function, this does not eliminate the interference, for high frequency waves are emanated within the transformer case from the secondary coil and are picked up by the primary winding and transmitted through the primary coil leads to the power supply circuit in the building; thus, the wiring in the building serves as an antenna to broadcast the high frequency oscillations which interfere with radio reception (column 1, lines 12 – 24).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIOVANNI ASTACIO-OQUENDO/               Primary Examiner, Art Unit 2867                                                                                                                                                                                         	3/26/2022